People v Lankford (2018 NY Slip Op 06456)





People v Lankford


2018 NY Slip Op 06456


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (732/18) KA 15-01997.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vTIMOTHY LANKFORD, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.